DETAILED ACTION
This office action is in response to the after final amendment filed on January 19, 2022. Claims 1-26, 29 and 30 remain pending in the application and have been fully examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 16, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Response to Arguments
Applicant’s arguments, see pages 7-8, filed January 19, 2022 with respect to claims 1, 14 and 24 have been fully considered and are persuasive.  The applicant properly notes that the previously applied Final rejection including Horvath as a reference, should have been applied under section 102(a)(2) instead of section 102(a)(1). The examiner agrees and apologizes for any inconvenience that this may have caused. The applicant has also provided evidence with a statement (see page 8 under Remarks) that the present application and the previously applied prior art reference (Horvath) were owned by the same entity not later than the effective filing date of the present 
Allowable Subject Matter
Claims 1-26, 29 and 30 are allowed.
The following is an examiner's statement of reasons for allowance: The present invention pertains to a vacuum cleaner. It is the examiner's opinion that the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious of providing; a cyclone chamber axis about which the airflow and debris rotate, the cyclone chamber axis passing through the first end wall and the second end wall…, and wherein the first end wall and the second end wall of the cyclone chamber both intersect a common horizontal plane when the handheld vacuum cleaner is positioned on a horizontal surface (as in claims 1 and 14), nor renders obvious of providing; a cyclone chamber axis about which the airflow and debris rotate, the cyclone chamber axis passing through the first end wall and the second end wall…, wherein the first end wall and the second end wall of the cyclone chamber both intersect a common horizontal plane when the handheld vacuum cleaner is positioned on a horizontal surface, and a battery positioned below the fluid flow motor, wherein a bottom surface of the battery is below the openable bottom of the dirt collection region; wherein the fluid flow motor has a fluid flow motor axis, the fluid flow motor operable to rotate a fan about the fluid flow motor axis, wherein the fluid flow motor axis extends through the battery (as in claim 24), together in combination with the rest of the limitations of the independent claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723